          Case 1:21-cv-01150-LAS Document 10 Filed 05/28/21 Page 1 of 1




                 United States Court of Federal Claims
                                             No. 21-1150
                                         Filed: May 28, 2021

                                                )
LAURA LEE MILLER,                               )
                                                )
                        Plaintiff,              )
                                                )
v.                                              )
                                                )
THE UNITED STATES,                              )
                                                )
                        Defendant.              )
                                                )

                                               ORDER

        On April 1, 2021, plaintiff Laura Lee Miller, proceeding pro se, filed a complaint with this
Court, seeking review of an unspecified case in which a jury denied her “disabilities and
incapabilities [sic].” See Complaint at 1, ECF No. 1. In her Complaint, plaintiff avers that she
suffers from multiple medical conditions and that her “main concern” is being unable to find
employment due to her disabilities. Id. at 1–2.

         This Court’s authority to hear cases is primarily set forth by the Tucker Act, which grants the
Court of Federal Claims subject-matter jurisdiction over claims brought against the United States that
are grounded on a money-mandating source of law and do not sound in tort. 28 U.S.C. § 1491(a)(1).
Rule 12(h)(3) of the Rules of the Court of Federal Claims (“RCFC”) states that “[i]f the court
determines at any time that it lacks subject-matter jurisdiction, the court must dismiss the action.” In
the present case, plaintiff appears to seek review of a jury trial — which is, in essence, an appeal.
While the Court sympathizes with plaintiff’s hardships, it is well settled that this Court has no
jurisdiction to entertain appeals of jury trials at large. See Mora v. United States, 118 Fed. Cl. 713,
716 (2014) (The Court of Federal Claims “does not have jurisdiction to review the decisions of state
courts . . . [and] federal district courts[.]”). Accordingly, upon sua sponte review, this Court finds
that plaintiff’s allegations do not give rise to any cause of action for which this Court has subject-
matter jurisdiction. As such, this Court has no authority to decide plaintiff’s case and therefore must
dismiss the Complaint pursuant to RCFC 12(h)(3).

       For the reasons set forth above, plaintiff’s Complaint is DISMISSED, sua sponte, pursuant
to RCFC 12(h)(3). Consequently, defendant’s Motion to Dismiss is hereby FOUND MOOT. The
Clerk of Court is hereby directed to take the necessary steps to dismiss this matter.

        IT IS SO ORDERED.

                                                        Loren A. Smith
                                                        Loren A. Smith
                                                        Senior Judge
